DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi et al (US 2013/0118295).
Sakaguchi et al disclose an accelerator pedal device, comprising: an accelerator pedal (2); a hysteresis generation mechanism (4) that generates a hysteresis in pedal effort during a depression operation and a return operation of the accelerator pedal (2); a reaction force addition mechanism (4) that adds a reaction force in a direction to push back the accelerator pedal (2); and a control unit (10) that controls the drive of the reaction force addition mechanism (7) in a manner that, with a predetermined target opening degree (APSa) at which the accelerator pedal (2) is depressed as a boundary, a rate of change of the pedal effort with respect to an opening degree in an opening degree range (0 - MAX) above the target opening degree (APSa) becomes relatively larger than the rate of change of the pedal effort with respect to the opening degree in an opening degree range below the target opening degree (see Fig 3, see ¶30-31).
Re claim 2, the control unit (10) controls the drive of the reaction force addition mechanism (7) in a manner as not being to add the reaction force at the target opening degree (see ¶33).
Re claim 3, the control unit (10) controls the drive of the reaction force addition mechanism (7) in order to add, in the opening degree range below the target opening degree (APSa), the reaction force which is gradually reduced along with the increase in the opening degree of the accelerator pedal (see Fig 3).
Re claim 4, the control unit (10) controls the drive of the reaction force addition mechanism (7) in order to add, in the opening degree range above the target opening degree (APSa), the reaction force which is gradually increased along with the increase in the opening degree of the accelerator pedal (see Fig 3).
Re claim 5, the control unit (10) controls the drive of the reaction force addition mechanism (7) in order to add, in the opening degree range below the target opening degree (APSa), a reaction force which is gradually reduced along with the increase in the opening degree of the accelerator pedal (see Fig 3); and add, in the opening degree range above the target opening degree, a reaction force which is gradually increased along with the increase in the opening degree of the accelerator pedal (see Fig 3).
Re claim 6, the target opening degree (APSa) comprises a plurality of target opening degrees (see Fig 3) which are previously set corresponding to various driving states of a vehicle (see ¶32), and the control unit (10) controls the drive of the reaction force addition mechanism (7) based on a target opening degree corresponding to a command based on the driving state of the vehicle (see ¶32).
Re claim 7, the control unit (10) controls the drive of the reaction force addition mechanism (7) in order to add the reaction force in a manner that the ratio of change in the pedal effort has magnitude (see (¶44) according to an operation force of the accelerator pedal (2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al (US 2013/0118295) in view of Sakaguchi et al (US 20110125367).
Sakaguchi et al ‘295 disclose the control unit (10) controls the drive of the reaction force addition mechanism (7) 
Sakaguchi et al ‘367 teach the control unit (10) controls the drive of the reaction force addition mechanism (7) in conjunction with an operation of a switch (19) arranged on the vehicle (see ¶47).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Sakaguchi et al ‘295 to include a switch as taught by Sakaguchi et al ‘367 in order to facilitate driver comfort.
Response to Arguments
Some further comments regarding the applicant’s remarks are deemed appropriate.
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot in view of the amendment to the claims. 
Claim 8 was previously rejected by Sakaguchi et al ‘367 and since both the references relate similar subject matter, one having ordinary skill in the art before the effective filing date to modify the device of Sakaguchi et al ‘295 to include a switch as taught by Sakaguchi et al ‘367 in order to facilitate driver comfort.
Applicant’s remarks have been accorded due consideration, however, they are not deemed fully persuasive.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656